Citation Nr: 0737388	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The RO has reported that the veteran had active Naval service 
from August 1997 to August 2001, although the claims file 
does not contain a DD Form 214 for verification purposes.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that granted service connection for status post 
chondrosis of the lateral and femoral condyle and anterior 
synovitis, left knee and assigned an initial 10 percent 
rating, effective from August 25, 2001, the day following 
discharge from active service.  The veteran disagreed with 
the initial 10 percent rating assigned.  During the course of 
the appeal, the veteran relocated to Michigan and the claims 
file was transferred to the Detroit, Michigan RO.  

The case was remanded back to the RO in December 2005.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2006.  A 
transcript of his testimony is associated with the claims 
file.  

The case was remanded back to the RO by the Board again in 
August 2006 for additional development of the record, to 
include a VA examination to determine the current nature and 
severity of the service-connected left knee disability.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
productive of mild arthritis with subjective complaints of 
pain and weakness; neither recurrent subluxation, 
instability, nor ankylosis of the knee is demonstrated.  

2.  The veteran failed to report, without good cause shown, 
to VA examinations scheduled for November 2006, December 
2006, January 2007, and February 2007.  The veteran was 
notified of his failure to report in a March 2007 SSOC, to 
which he did not respond.  

CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

In this case the veteran is challenging the initial 10 
percent evaluation assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, additional notice was provided to the veteran after 
he disagreed with the initial 10 percent rating assigned for 
the service-connected left knee disability.  These additional 
notices, dated in December 2004, February 2006, and August 
2006, specifically addressed what was necessary to 
substantiate a claim for an increased rating.  All of the 
notices provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Importantly, at his personal hearing in June 2006, the 
veteran asserted that his most recent VA examination in March 
2005 did not accurately reflect the severity of the service-
connected left knee disability.  As such, the case was 
remanded by the Board in August 2006, in part to afford the 
veteran an opportunity to appear for a subsequent VA 
examination.  The veteran, however, failed to report, without 
good cause shown, to four scheduled VA examinations, 
scheduled in November and December 2006 , and January and 
February 2007.  A supplemental statement of the case (SSOC) 
was sent to the veteran in March 2007.  The March 2007 SSOC 
was subsequently resent to an updated address in May 2007, 
and was resent again to another updated address in July 2007.  
The SSOC clearly notified the veteran of his failure to 
appear for four separately scheduled VA examinations, and 
afforded him several months to respond to the SSOC before the 
case was returned to the Board.  No response was received at 
the RO.  VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2007).




II.  Increased Ratings

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected left knee disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran complained of left knee pain during service.  In 
September 1998, he was diagnosed with a recurrent left medial 
collateral ligament strain.  He was subsequently treated on 
numerous occasions with complaints of pain in the left knee.  
In October 1999, the veteran complained of his knee locking 
up, which caused him to fall.  After conservative treatment 
for nearly one year, the veteran underwent a left knee 
arthroscopy in May 2000.  At that time, the veteran had a 
Grade III chondral lesion of his lateral femoral condyle and 
Grade I chondrosis of his medial femoral condyle.  Following 
the surgery, the veteran attended physical therapy; however, 
he failed to improve and continued to have pain and 
instability of his left knee.  The veteran tried Synvisc 
injections, without improvement.  The veteran underwent a 
second arthroscopic procedure in March 2001, at which time a 
Grade I to II chondrosis of the lateral femoral condyle and 
Grade II chondrosis of the veteran's medial femoral condyle 
was noted.  The veteran also had some anterior synovitis, 
which was debrided.  The veteran was subsequently sent for 
physical therapy; however, the veteran's symptoms failed to 
improve once again, and were about the same as before the two 
arthroscopic procedures.  The veteran continued to report 
pain, swelling, giving way, as well as pseudo-locking.  

A June 2001 Medical Board Report noted normal AP alignment of 
both knees.  The veteran had a mild Q-angle of 10 degrees 
bilaterally.  His surgical portal sites were well-healed.  He 
had an active range of motion from -5 to 140 degrees, 
equivalent to his right leg.  Ligamentous examination of his 
left knee was stable with 3 mm Lachman with excellent 
endpoint, as well as, stable varus and valgus testing at 0 
degrees and 30 degrees, as well as a normal posterior drawer 
test.  He had mild tenderness to palpation of his lateral 
femoral condyle and medial femoral condyle.  He had mild 
crepitation with patellar compression but no significant 
pain.  He was distally neurovasculary intact.  He did not 
have significant quadriceps atrophy.  No new x-rays were 
taken, but old x-rays revealed a "BB", which had been there 
since a childhood injury.  The veteran was unable to stand 
for extended periods of time.  He could not run or carry 
heavy objects secondary to pain, swelling, pseudo-locking, 
and giving away of his left knee.  Based on a diagnosis of 
Grade I to II chondrosis lateral femoral condyle (surgically 
treated); Grade II chondrosis of the medial femoral condyle 
(surgically treated); and anterior synovitis of the left knee 
(surgically treated), the medical Board found the veteran not 
fit for full duty within a reasonable period of time due to a 
possible permanent partial disability.

An October 2002 VA x-ray report of the left knee noted a 
single 5 mm diameter metallic foreign body situation in the 
soft tissues just posterior to the lateral femoral condyle.  
There were no significant bony abnormalities, and the knee 
joint space and patella femoral compartment appeared normal.  

At VA examination in October 2002, the veteran reported 
constant left knee pain, with a 7 out of 10 intensity, with 
associated symptoms of a popping sensation.  The veteran 
reported a flare-up of his left knee pain with standing for 
over 7 minutes, crossing his legs while sitting, or walking 
for over seven minutes.  The veteran reported that his left 
knee occasionally gave out with standing.  A flare-up of pain 
had an intensity of 9 to 10 out of 10 with an average 
duration of 4-5 hours.  These occurred 10 times per week on 
average.  The veteran took Tylenol 3 for pain and had to sit 
down during flares until the pain passed.  The veteran 
reported that he used crutches and a cane to aid with 
ambulation.  The veteran was unable to get on the ground on 
his hands and knees due to pain in the knee.  He was unable 
to run, and had impaired walking ability.  The veteran also 
reported that he was unable to carry heavy objects such as 
grocery bags due to his left knee condition.  The veteran 
reported that the left knee disability had a negative affect 
on his sex life and his ability to dress himself was 
impaired.  

On examination, the veteran had a limping gait.  He was not 
using any assistive devices.  The left knee was negative for 
deformity, deviation or bony enlargement.  There was no 
inflammation or effusion.  The veteran reported tenderness 
throughout the left knee joint with palpation.  There was no 
Baker cyst palpated.  Range of motion of the left knee was 0 
to 140 degrees.  There was no laxity of the left knee on 
anterior, posterior drawer test, or valgus/varus stress test.  
McMuarray test was negative.  There was crepitus present 
during the range of motion exercises, and popping sensation.  
The veteran had no callous formation present on his feet 
bilaterally.  The diagnosis was history of left knee 
chondrosis and synovitis; with pain that caused mild to 
moderate functional impairment.  

VA Pain Clinic records from February 2005 show that the 
veteran complained of two types of knee pain; an achy type of 
pain, and a burning type of pain.  The pain was located most 
prominently along the medial aspect of the joint, but he also 
pointed at the periphery of the patella.  Lortabs helped the 
achy pain, but he also took neurontin.  The veteran also 
reported that his left knee gave out on him, causing him to 
fall.  On examination of the left knee, strength, reflexes 
and sensation were intact in the lower extremities, 
bilaterally.  There were no temperature differences between 
the two legs.  There was no erythema and no skin change.  
There was tenderness to palpation most prominently over the 
left MCL and left medial joint line.  There was no crepitus, 
negative Lachman, and posterior drawer, negative McMuray's, 
no medial/lateral instability, but with valgus stress and a 
sensation of tightness and pulling similar to his normal achy 
pain.  The examiner noted that the muscle bulk in the left 
lower extremity was mildly decreased, but the tone was 
appropriate.  The assessment was left knee pain, unknown 
etiology, possible CRPS variant, possible unhealed 
ligamentous and joint capsule strain. 

At VA examination in March 2005, the veteran continued to 
complain of pain, swelling and giving way.  He was attending 
the Pain Clinic and reported that the pain was moderately 
controlled.  His periods of flare-ups occurred three or four 
times weekly, lasted 10 to 12 hours, and consisted of severe 
pain.  Precipitating factors were bending and walking.  The 
veteran denied any additional limitation of function or 
motion during the flare-ups.  The veteran reported that 
occasionally he needed to use a wheelchair to get around 
because of the left knee pain.  He denied a history of 
dislocation or subluxation.  The veteran reported that his 
left knee disability interfered with his activities of daily 
living.  

On examination, both passive and active range of motion was 
assessed against gravity and against strong resistance.  
Muscle strength was 5/5.  There was no pain with range of 
motion from 0 to 140 degrees.  The veteran's knee was taken 
through repetitive range of motion.  There was no pain, 
fatigue, weakness, or lack of endurance appreciated.  There 
was no evidence of edema, effusion, instability or weakness.  
The veteran had tenderness to palpation over the medial and 
lateral joint line.  There was no redness, heat, abnormal 
movements or guarding with movements.  The veteran's gait 
pattern was normal.  There was no unusual shoe-wear 
breakdown, and no ankylosis of the joint.  Leg lengths were 
equal.  MCL and LCL ligaments were stressed for varus, valgus 
in neutral and 30 degrees of flexion.  There was no motion.  
Anterior and posterior cruciate ligaments were assessed  
Anterior drawer test and Lachman's test was negative for ACL.  
There was less than 5 mm of motion.  PCL was also assessed 
with posterior drawer test.  It was less than 5 mm of motion.  
McMurray's test was assessed.  It was negative for medial and 
lateral meniscus tear.  X-rays of the left knee revealed mild 
degenerative changes of the medial and lateral compartments.  
There was no osteophyte formation.  The impression was mild 
osteoarthritis of the left knee.  

At the veteran's personal hearing in June 2006, the veteran 
reported that his left knee pain had worsened.  The veteran 
testified that he had nerve damage in his left leg, which was 
causing at least some of the left knee pain.  The veteran 
also testified that his knee gave way often.  The veteran 
testified that the March 2005 VA examination report did not 
accurately reflect the severity of his left knee disability, 
and he essentially requested to have another VA examination 
scheduled.  

The case was subsequently remanded back to the RO and the 
veteran was scheduled for several VA examinations, to which 
he failed to report.  

The veteran's left knee disability, which was originally 
characterized as status post chondrosis of the lateral and 
femoral condyle and anterior synovitis of the left knee, is 
currently rated under the criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
10 percent rating is assigned for slight recurrent 
subluxation or lateral instability of the knee, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  Id.  

It appears that the initial 10 percent rating was assigned 
based on painful motion because the objective medical 
evidence does not show that the veteran's service-connected 
left knee disability is manifested by recurrent subluxation 
or lateral instability.  Although the veteran has 
consistently reported that his knee gave way and caused him 
to fall, instability was not shown on VA examinations of 
October 2002 or March 2005.  Likewise, neither significant 
atrophy nor abnormal shoe wear was shown.

Nevertheless, arthritis was shown on examination in March 
2005.  Because the veteran's disability includes 
osteoarthritis, additional rating criteria are considered.  
Arthritis is evaluated based on the limitation of motion of 
the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Normal range of motion of the knee is from 
0 degrees (full extension) to 140 degrees (full flexion).  38 
C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is 
warranted where knee flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 0 percent 
rating for knee extension limited to 5 degrees, a 10 percent 
rating for knee extension limited to 10 degrees, a 20 percent 
rating for knee extension limited to 15 degrees, a 30 percent 
rating for knee extension limited to 20 degrees, a 40 percent 
rating for knee extension limited to 30 degrees, and a 50 
percent rating for knee extension limited to 45 degrees.

The findings in this case do not support a rating higher than 
10 percent for limitation of flexion of the leg under 
Diagnostic Code 5260.  While the veteran reported limitation 
of motion after repetitive walking, objective medical 
evaluations reveal that the veteran's knee had full painless 
motion and showed normal power when flexed against 
resistance.  Therefore, any additional limitation of motion 
of the leg is not to a compensable degree.  For the same 
reason, a separate compensable rating for limitation of 
extension of the leg, which is permitted under VAOPGCPREC 9-
2004 (2004), does not apply.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  A separate 
rating for limitation of motion and a separate rating for 
arthritis is not permissible, as the same impairment would be 
evaluated twice under separate diagnostic codes, which 
violates VA regulations.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Lateral instability or subluxation, and degenerative 
arthritis of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (1997).  As 
noted above, under Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; and moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  In this case, 
however, a separate rating is not warranted for lateral 
instability or subluxation under Diagnostic Code 5257 because 
there is no objective evidence of lateral instability or 
subluxation to a compensable degree.  Although the veteran's 
service-connected left knee disability was originally rated 
pursuant to Diagnostic Code 5257, it appears that the 10  
percent rating was based on limited motion, and not 
instability or subluxation.  Neither the rating decision in 
June 2002, nor the SOC in December 2002 indicated that the 
veteran's 10 percent rating was based on instability or 
subluxation.  Furthermore, no medical evaluation of record 
noted any instability, despite the veteran's reports of 
giving way.  In other words, the veteran's reports of giving 
way and falling do not equate to a diagnosis of instability 
of the knee, and while the veteran is certainly competent to 
report episodes of giving way of the left knee, he is not 
shown to have the medical expertise necessary to render a 
diagnosis of instability.  See Washington v. Nicholson, 19 
Vet App 362 (2005).  

In sum, the veteran has pain in the left knee; however 
neither limitation of motion due to pain nor instability is 
shown.  Thus, the 10 percent rating currently assigned 
adequately reflects the severity of the service-connected 
knee disability, and a separate, additional rating of 10 
percent for the arthritis is not for application in this 
case, because the arthritic pain is already compensated for 
by the 10 percent rating currently assigned.  

A rating higher than 10 percent is not warranted under the 
remaining diagnostic codes pertaining to the knee.  The 
medical evidence does not show ankylosis of the knee under 
Diagnostic Code 5256.  As discussed, the veteran had full 
range of motion in the knee.  The medical evidence also does 
not show dislocated semilunar cartilage, impairment of the 
tibia and fibula, including malunion or nonunion, or genu 
recurvatum under Diagnostic Codes 5258, 5262, and 5263, 
respectively.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain, weakness, and stiffness in the knee, as well as fatigue 
and limited motion with repetitive walking.  Any functional 
loss related to the knee, however, already is contemplated by 
the 10 percent rating currently assigned, because no 
significant additional functional limitation due to fatigue, 
etc. is shown.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's left knee disability warranted a rating higher 
than 10 percent.  Therefore, "staged ratings" are not for 
application in this case.

Also considered are the provisions of 38 C.F.R. § 
3.321(b)(1).  When the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected left knee is demonstrated; nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  While the veteran's 
left knee may be shown to affect his employability, the 
record does not contain evidence showing that the left knee 
disability rises to the level of marked interference with 
employment.

Finally, when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  In this case, the 
veteran specifically testified at his personal hearing that 
he wanted to appear for another examination because he felt 
the March 2005 VA examination was not adequate for rating 
purposes.  The veteran failed to report for four scheduled 
examinations.  VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for left knee disability with arthritis is not 
warranted.


ORDER

An initial rating in excess of 10 percent for the service-
connected left knee disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


